Georoe Rose Smith, J., concurring. I should like to mention one additional point which the majority think it unnecessary to discuss. In a fairly long line of decisions we have said that the county clerk’s certificate is the sole evidence that may be introduced to show that the notice of sale was published. See, for example, Cook v. Ziff Colored Masonic Lodge No. 119, 80 Ark. 31, 96 S. W. 618. I add this concurrence only to say that I do not regard those decisions as controlling the present case. In the earlier cases the fact situation was the converse of that now presented; that is, the clerk’s certificate of publication was in some way defective, and extrinsic evidence was offered to show that the notice had been correctly published. We held that the statute required the clerk to make a complete and permanent record of the proceedings, which could not be supplemented by outside evidence. But here the notice contained a void description, yet the clerk erroneously certified that the property had been properly advertised. If extrinsic evidence is excluded in this situation a landowner whose land was completely omitted from the published notice is precluded from showing that he did not receive the notice required by the statute. As I do not think the legislature meant 'to give such conclusive effect to an error on the part of the clerk, I consider our earlier expressions to have been dicta to the extent that they might be' thought to apply to the present situation.